Citation Nr: 1134322	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  08-30 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Denver, Colorado


	THE ISSUE

Entitlement to service connection for residuals of right shoulder laceration.  


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 






ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1954 to December 1957.  

In April 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge; a copy of the transcript has been reviewed and is in the record.

The Board notes that at the Veteran's April 19, 2011, Board hearing, the Veteran expressed his desire to withdraw from appellate review his claim for entitlement to service connection for foot condition.  As such, that appeal has been withdrawn and the Board no longer has jurisdiction over that claim.  See 38 U.S.C.A. § 7105(b)(2),(d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2011).


REMAND

The Board has determined that further development of the Veteran's right shoulder claim is warranted.  Specifically, the Veteran should be afforded a VA examination in order to determine the nature and etiology of any right shoulder disorder found.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.

A September 19, 2006, VA treatment record shows that the Veteran requested x-rays of his right shoulder.  He reported being injured in the military when he was involved in a motor vehicle accident.  The Veteran stated that his right arm was in a sling for several months following the accident and he was on limited duty.  The doctor assessed the Veteran with right shoulder weakness and stated that it was related to remote injury with motor vehicle/rotator cuff vs. related to residual weakness in right upper extremity from his cervical spine disease.  The doctor noted that he suspected it was more the latter but that the Veteran may have some degenerative joint disease with his history of prior trauma.  The doctor indicated that he would check the films. 

A December 2006 VA treatment record shows that the Veteran returned to the VA for follow up treatment on his right shoulder.  The doctor referenced the September 19, 2006, treatment note and indicated that x-rays showed some impingement.  The Board has carefully reviewed all VA treatment records contained in the claims file and the x-rays that were ordered in conjunction with the September 19, 2006, visit do not appear to be associated with the Veteran's claims file.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, on remand, the RO must obtain all outstanding pertinent medical records, specifically, the September 2006 x-ray report, following the procedures prescribed in 38 C.F.R. § 3.159 as regards requesting records from Federal facilities.  



In addition, the Veteran should be afforded a VA examination in order to obtain a VA medical opinion as to the nature and etiology of the Veteran's right shoulder condition.  There is evidence of a current disability as the December 2006 VA doctor noted impingement.  In addition, service treatment records show that the Veteran sustained a laceration and contusion of the right shoulder while serving on active duty.  As such, a VA medical opinion is necessary in order to determine whether the Veteran's in-service right shoulder injury is related to his current right shoulder condition.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of evaluation and/or treatment of the Veteran from the Denver VA medical center, to include the Pueblo outpatient facility.  Specifically the x-ray results from the Veteran's September 19, 2006 visit should be requested.  All records and/or responses received should be associated with the claims file.

2.  After associating any newly obtained evidence with the claims file, the Veteran should be scheduled for VA examination(s) in order to assess the onset, nature, and etiology of any right shoulder disorder.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

For any disorder of the right shoulder, to specifically include degenerative joint disease or any other diagnosis, found to be present or made on examination: (i) Is it more likely, less likely, or at least as likely as not that such disorder had its onset in service or is otherwise related to the Veteran's period of active military service (to specifically include the May 1957 motor vehicle accident in which the Veteran sustained a laceration and contusion of the right shoulder)? 

(ii) Is it more likely, less likely, or at least as likely as not that degenerative joint disease (if diagnosed) of the right shoulder was manifested within one year after the Veteran's discharge from active duty in  December 1957?  

A complete rationale for any opinions should be provided.  The basis for any opinion expressed should be fully explained with a discussion of the pertinent evidence in the record and sound medical principles, which may be include the use of and reliance on any medical literature.

3.  After completion of the above action, and any additional notification and/or development deemed warranted, readjudicate the claim, in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




